ACCEPTED
                                                                                    14-15-00087-CV
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               7/2/2015 10:58:58 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                            No. 14-115-00087-CV

                                                                    FILED IN
                                                             14th COURT OF APPEALS
                       In the Court of Appeals for the           HOUSTON, TEXAS
                   Fourteenth District of Texas at Houston   7/2/2015 10:58:58 AM
                                                             CHRISTOPHER A. PRINE
                                                                      Clerk

                       HARPINDER SINGH, ET AL.

                                              Appellant

                                       V.

                  GURNAM SINGH SANDHAR ET AL.

                                              Appellee



               On Appeal from the 55th Judicial District Court
                           Harris County, Texas
                    Trial Court Case No. 2013-51397



      APPELLANT’S MOTION FOR AN EXTENSION OF TIME
         TO FILE APPELLANT’S BRIEF ON THE MERITS


To the Honorable Fourteenth Court of Appeals:

      1.     Appellants’, Harpinder Singh, et al., respectfully file this

motion for a thirty (45) day extension of time to file the Clerk’s record and

in support respectfully state as follows:




                                       1
      2.     The brief of Appellants is due on July 6, 2015. This is

Appellants’ first request for an extension of time to file their brief.

      3.     Appellants are requesting 45 days from the granting of this

Motion in which to file their Appellant’s Brief on the Merits.

      4.     The counsel for Appellant is unable to confer with all

Appellees, as they are individuals unrepresented by counsel, and the

undersigned does not have a telephone number for each Appellee.

      5.     Counsel for the Appellant seeks this extension of time because

the Reporter’s record was just filed on June 3, 2015. Since that time,

Appellant’s counsel, Kristen Coleman, has had multiple evidentiary hearings

which have required significant time to prepare. Ms. Coleman also went on a

three day vacation.     Ms. Coleman seeks additional time to prepare the

Appellant’s brief.

      6.     It is for these reasons that counsel for Appellant has been

unable to complete the Brief on the Merits and is requesting an extension of

time. The undersigned attorney understands the importance of deadlines and

is not requesting this extension for reasons of delay only, but that justice

may be done.




                                        2
      WHEREFORE,         PREMISES         CONSIDERED,        the    Appellant

respectfully requests the Court to extend the time for filing her Brief on the

Merits in this cause by 30 days from the date of the Court’s granting of this

Motion.

                                       Respectfully submitted,

                                       WOODFILL LAW FIRM, PC

                                       /s/ Kristen Coleman____________
                                       Kristen Coleman
                                       State Bar No.: 24038825
                                       kcoleman@woodfilllaw.com
                                       River Oaks Green
                                       3131 Eastside St., Suite 450
                                       Houston, Texas 77098
                                       Telephone: 713-751-3080
                                       Facsimile: 713-751-3058




                         Certificate of Conference

      Pursuant to Tex. R. App. P. 10.1(5), this is to certify that I did not
confer with the individual Appellees, because they are not represented by
counsel.

                                       /s/ Kristen S. Coleman
                                       Kristen Coleman
                                       Attorney for Appellant




                                      3
                         CERTIFICATE OF SERVICE

      I hereby certify that on this 2nd day of July, 2015, a true and correct
copy of the foregoing document has been served on counsel below:

      Via USPS First Class Mail
      Gurnam Singh Sandhar
      7 Harbor Bend Drive
      Houston, Texas 77070

       Via USPS First Class Mail
       Inqlabi Thandi
       9910 Oxted
       Spring, Texas 77379

       Via USPS First Class Mail
       Daljit Singh Baganti
       19027 Rustling Ridge Lane
       Tomball, Texas 77377

       Via USPS First Class Mail
       Baljinder Singh Bhatti
       14355 Cornerstone Village Dr. #911
       Houston, Texas 77014

       Via USPS First Class Mail
       Sodagar Singh Virk
       2413 Air Line Dr.
       Brenham, Texas 77833

       Via USPS First Class Mail
       Baljinder Singh
       12206 Winderwick
       Houston, Texas 77066

       Via Email
       Briseida Luna
                                      /s/ Kristen S. Coleman
                                      Kristen Coleman



                                     4